Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00003-CR

                                        IN RE Seth BATTERTON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:           Rebeca C. Martinez, Justice
                   Patricia O. Alvarez, Justice
                   Irene Rios, Justice

Delivered and Filed: January 15, 2020

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On January 2, 2020, relator filed a petition for writ of mandamus, asking this court to order the

district clerk to furnish him with copies of the clerk’s record and reporter’s record. By statute, an

appellate court has the power to issue a writ of mandamus against a district or county court judge.

See TEX. GOV’T CODE § 22.221(b). An appellate court may also issue a writ of mandamus to

enforce its jurisdiction. See id. § 22.221(a). This court does not have jurisdiction to issue a writ of

mandamus against a district clerk or a court reporter unless such writ is necessary to enforce our

jurisdiction. See In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.

proceeding) (per curiam). Relator has not asserted that the writ he is requesting is necessary to enforce

our jurisdiction, nor has he provided a record that would support such an argument. Walker v. Packer,




1
 This proceeding arises out of Cause No. 5970, styled The State of Texas v. Seth McCague Batterton, pending in the
216th Judicial District Court, Gillespie County, Texas, the Honorable Rex Emerson presiding.
                                                                                       04-20-00003-CR


827 S.W.2d 833, 837 (Tex. 1992) (holding relator has burden of providing a sufficient record to

establish right to mandamus relief). Accordingly, relator’s petition for writ of mandamus is dismissed.

                                                   PER CURIAM

Do not publish




                                                 -2-